DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-11 are pending. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 12 (membrane) is not disclosed in Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1 has the reference numbers 5, 15, 30 and 31.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following title is suggested: “A method of selectively differentiating undifferentiated macrophage into M1 macrophage.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “the selective differentiation” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the term as “selective differentiation” instead.
	Claim 2 discloses the term “cells” in line 3. It is vague what subject matter the term “cells” intends to point out. It is meant to be the undifferentiated macrophages or any other cells. It does not clearly disclose that the “cells” refers to “undifferentiated macrophages.” Clarification is required. 
	Claim 4 discloses the structure of the transwell such that a membrane is provided in an upper side of an empty space of the chamber, and the hydrogel being attached to a lower portion of the membrane. It is understood that a transwell typically has a porous membrane at the bottom of the transwell as it is known in the art as a membrane insert, and the claims require the transwell having a porous membrane formed a top (upper side) of the well, and the hydrogel is attached to a lower portion of the membrane. 
The configuration of the transwell is not clear what the scope of the structural limitation as claimed. If the membrane is formed at the upper side of the transwell, does this mean that the transwell is position upside-down with the hydrogel being attached to the inside of the transwell, and then vertically descends into the incubator? 
It is understood that a transwell has a support that prevents it contacting the bottom of the well when inserted. It is not clear how the transwell would be able to press the top surface of cells as claimed. Clarification is required. 
	Claim 11 discloses a step of differentiating the differentiated M1 macrophages into osteoclasts. While it is known in the art that macrophages can form osteoclasts as multinucleated cells by fusion of macrophages, however, it is not known as the macrophages would further differentiate into osteoclasts. If so, it is not clear what this “differentiating” the differentiated M1 macrophages would mean in the claim. Clarification is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) pressurized environment/condition of the incubation
The instant claims disclose a step of incubating the undifferentiated macrophages in an incubator under a pressurized environment (claim 1). The pressurized environment as claimed is extremely broad without any particular definition or range or duration is given in the claims. The instant specification does not disclose what the pressurized environment would be. There is no discussion how much of pressure being applied other than the pressure of pressurized air being 1.5-5 atm, which is only applicable to the method utilizing pressurized air but not for the method using a transwell or a pressing plate. The only example given in the specification is Example 3 disclosing optimal pressurizing interval as being 24 hours during 24 hours incubation period. However, this example does not provide how much of pressure being applied, or the pressure being applied is dependent on the weight of the transwell or any further force being applied, etc. 
There is no particular description with regard to the injecting pressurized air into a chamber of the incubator. 
(2) type of hydrogel
The instant claims require a hydrogel being attached to the “bottom” of the porous membrane of the transwell. While the hydrogel is defined in the claims as a negatively charged natural or synthetic polymer, the scope of the hydrogel is extremely broad that encompasses any known as well as yet-to-be found hydrogel polymer(s).
The instant specification as well as claims 7 and 9 disclose a limited number of hydrogels including carrageenan, alginate, xanthan gum, gellan gum, polyacrylic acid, heparin, or carboxymethylcellulose. However, they are not considered sufficient representing the entire scope of the hydrogel as claimed.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Claims 3-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alginate hydrogel at 2% for the transwell having the hydrogel attached at the bottom thereof, does not reasonably provide enablement for any other concentration of alginate, or any other hydrogel known in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
The instant claims require a hydrogel being attached to the “bottom” of the porous membrane of the transwell. The exemplified hydrogels in claims 7 and 9 as well as the specification include carrageenan, alginate, xanthan gum, gellan gum, polyacrylic acid, heparin, or carboxymethylcellulose.
The scope of hydrogel as disclosed in claim 3, for example, is extremely broad to encompass any know hydrogel and they would be sufficient for the method of selectively differentiating undifferentiated macrophages as claimed. 
As discussed above, there is no sufficient description to support that the inventors had possession on any hydrogel known in the art for the claimed purpose. 
The instant specification discloses working embodiment limited to alginate. According to the specification, however, different concentrations of alginate had different outcome in the claimed method. In fact, applicant indicated that the concentration of alginate higher than 2% resulted in cell death (Example 2; Fig. 3). In other words, only 2% or less alginate attached to the transwell used in the method of the instant invention is capable of carrying out the claimed selective differentiation, and the alginate at the concentration higher than 2% would not be enabled for the claimed invention.
Considering that not all the concentration or condition for alginate hydrogel being enabled for the claimed invention, it is highly unpredictable if any of other hydrogel encompassed by the scope of the instant claims is sufficient enough to carry out the claimed effect.
There is no guidance in the instant specification what other hydrogels at what percentages would allow the positive outcome of the claimed invention in selectively differentiating undifferentiated macrophage to M1 macrophage.
Due to the lack of guidance, working embodiment other than 2% alginate, unpredictable nature of the claimed invention per the disclosure of alginate hydrogel higher than 2% leading cell death, undue experimentations are needed to determine what other hydrogels and what percentage of the hydrogels would support the claimed method.
Thus, the instant specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.

Claim Interpretation
	The term “undifferentiated macrophage” is interpreted as non-activated macrophages: e.g. M0 macrophages, RAW264.7, as disclosed in Example 1 (para. 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (2015, Molecular Medicine Reports) in view of Adams et al. (2019, Annals of Biomedical Engineering; published online 6/19/2019).
	Hayakawa et al. teach a method of differentiating RAW264.7 cells into osteoclast by using compressive force (see entire document), and the compressive force is applied to the cells such that RAW264.7 cells (identical to the cells shown in the examples of the instant specification) were attached to a glass cover slip and reversed to face a collagen gel (hydrogel) at the bottom of the well, and by using multiple slips stacked up on the cells to provide continuous compressive force (see Fig. 1).
	Hayakawa et al. do not teach the RAW264.7 cells after compression would become M1 macrophages.
	Adams et al. teach that mechanical stimuli in the forms of tensile micromechanical strains, hydrostatic cyclic pressure, and compressive strains accelerate the inflammatory cytokine production and osteolytic potential of macrophages (p.2215, 2nd col., last para.) and M1 macrophages are with pro-inflammatory phenotype (p.2217, 2nd col., last para.). Thus, it is expected that the RAW264.7 cells, which are undifferentiated according to the instant specification, would inherently be differentiated or activated to M1 macrophages, i.e. pro-inflammatory macrophages by the method of Hayakawa et al. 
	Hayakawa et al. teach that RAW264.7 cells are differentiated into osteoclast (p.5881, Fig. 2).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. in view of Adams et al. as applied to claims 1 and 11 above, and further in view of Sun et al. (2013, Biol. Res.).
	Regarding the transwell vertically descending from an upper portion of the incubator to the inside of the incubator to mechanically press the top surface of cells, Hayakawa et al. in view of Adams et al. do not teach the limitation.
	Sun et al. teach a pressure culture system using a transwell (an insert) that vertically descends into a well, and press the top surface of the cells (Fig. 1).
	It would have been obvious to a person skilled in the art to use the pressure culture system of Sun et al. as an alternative system providing compressive pressure/strain of Hayakawa et al. in view of Adams et al. with a reasonable expectation of success.
	Regarding claim 3 directed to the hydrogel attached to a bottom surface of the pressing plate, Hayakawa et al. in view of Adams et al. in further view of Sun et al. do not teach the limitation. However, Hayakawa et al. in view of Adams et al. utilize collagen hydrogel, and one skilled in the art recognizes that the position of the collagen hydrogel in the pressure culture system of Sun et al. would be either at the bottom of the insert or the cells being plated on collagen layer in the well. Thus, it would have been obvious to a person skilled in the art to try either options for layering the collagen hydrogel with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. in view of Adams et al. as applied to claims 1 and 11 above, and further in view of Hasel et al. (2002, J. Biomech.)
Regarding the pressurized environment being created by injecting pressurized air into a chamber of the incubator (claim 2), Hayakawa et al. in view of Adams et al. do not teach the limitation.
Hasel et al. teach a pressurized chamber to apply hydrostatic pressure in cell stress research (abstract), and pressurized air is supplied through air input of the chamber (see Fig. 2). 
It would have been obvious to a person skilled in the art to use the pressurized chamber of Hasel et al. as an alternative culture system to apply compressive force for the method of Hayakawa et al. in view of Adams et al. with a reasonable expectation of success. 
Regarding claim 5 directed to the pressure being 1.5-5 atm, Hasel et al. do not particularly disclose the atm, however, Hasel et al. teach that gas pressures mimicking physical forces on bone and cartilage is in the order of 300 kPa (p.584, 1st col., 1st para.), and thus, one skilled in the art would use the pressure about 300 kPa, which is calculated as about 2.96 atm (1 atm = 101.3 kPa). Since the method of Hayakawa et al. in view of Adams et al. is intended to differentiate macrophage into osteoclast which occurs in the bone, it would have been obvious to a person skilled in the art to use the pressure similar to the physical forces in bone as taught by Hasel et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. in view of Adams et al. and Sun et al. as applied to claims 1-4 and 11 above, and further in view of Bi et al. (2017, Int. J. Biol. Macromol.) 
Regarding claims 6-9 directed to the hydrogel being negatively charged and alginate, Hayakawa et al. in view of Adams et al. and Sun et al. do not teach the limitation.
Bi et al. teach that alginate promotes phagocytosis of RAW264.7 macrophage mediated by TLR4 (entire document). Bi et al. teach that TLR4 plays critical roles in detecting invasive pathogens and in triggering subsequent immune and inflammatory responses via initiating downstream signal transduction (p.1446, 2nd col., Introduction).
It would have been obvious to a person skilled in the art to use alginate in place of collagen hydrogel in the method of Hayakawa et al. in view of Adams et al. and Sun et al. A person of ordinary skill in the art would have motivated to use alginate hydrogel because it is known in the art that alginate promotes phagocytosis of macrophages, which is considered as pro-inflammatory  macrophages (i.e. M1) according to Bi et al. Since the method of Hayakawa et al. in view of Adams et al. would induce M1 activation of undifferentiated/non-activated RAW264.7 cells, one skilled in the art would recognize that alginate would be combined with the mechanical stimulation (compressive force) taught by Hayakawa et al. for the same purpose of activating RAW264.7 to M1 and then osteoclastogenesis with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. in view of Adams et al. as applied to claims 1 and 11 above, and further in view of Cho et al. (2010, J. Cell. Biochem.)
Regarding claim 10 directed to the undifferentiated macrophages being derived from monocyte or bone marrow, Hayakawa et al. in view of Adams et al. do not teach the source. RAW264.7 cell is a macrophage cell line derived from a tumor. 
However, it is extremely well known in the art that primary macrophages are differentiated from monocytes and bone marrow. Cho et al. teach bone marrow macrophages (BMM) used in the method of differentiating them into osteoclast by applying mechanical force (p.1261, Materials and Methods; Fig. 1).
It would have been obvious to a person skilled in the art to use bone marrow macrophages taught by Cho et al. in the method of Hayakawa et al. in view of Adams et al. in the place of RAW264.7 cells with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632